         Case 1:18-cv-09433-LGS Document 118 Filed 01/27/21 Page 1 of 1
                                          U.S. Department of Justice
                                                                                           Page 1
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     January 27, 2021

By ECF
The Honorable Lorna G. Schofield
United States District Judge
40 Foley Square
New York, NY 10007

       Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

Dear Judge Schofield:

    The undersigned respectfully requests that my appearance in this matter be terminated and
that I be eliminated from counsel receiving notice. I have transferred to the Criminal Division of
the United States Attorney’s Office for the Southern District of New York and, in the event the
Court grants the present request, will not be responsible for the above-captioned matter going
forward. Other counsel from the United States Attorney’s Office, specifically Assistant United
States Attorney Benjamin H. Torrance, has filed a notice of appearance and will continue to
represent defendant in this matter.

   I thank the Court for its consideration of this submission.

                                                     Respectfully submitted,
                                                     AUDREY STRAUSS
                                                     United States Attorney
                                             By:      /s/ Steven J. Kochevar
                                                     Steven J. Kochevar
                                                     Assistant United States Attorney
                                                     300 Quarropas Street
                                                     White Plains, NY 10601
                                                     Telephone: (914) 993-1928
                                                     Email: steven.kochevar@usdoj.gov

Cc (By ECF): Counsel of Record
